UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 04-7309



ROBERT LEE DAVIS,

                                               Plaintiff - Appellant,

          versus


MICHAEL WADE, Sheriff Henrico County; LINDA
RAY, Medical Director; DR. OFOGH, Chief
Medical Doctor; PHY-AMERICAN CORRECTIONAL
HEALTHCARE, INCORPORATED,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Claude M. Hilton, District
Judge. (CA-02-165-1)


Submitted:   January 27, 2005              Decided:   February 2, 2005


Before LUTTIG and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Robert Lee Davis, Appellant Pro Se. William Fisher Etherington,
BEALE, BALFOUR, DAVIDSON & ETHERINGTON, P.C., Richmond, Virginia;
M. Pierce Rucker, II, Todd David Anderson, SANDS, ANDERSON, MARKS
& MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Lee Davis seeks to appeal the district court’s

order granting summary judgment for defendants in a 42 U.S.C.

§   1983   (2000)   action.    We    dismiss   the   appeal   for   lack   of

jurisdiction because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of the

district court’s final judgment or order to note an appeal, Fed. R.

App. P. 4(a)(1)(A), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).        This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

            In this case, the district court, by order entered 287

days after entry of judgment, attempted to reopen the appeal

period.    However, all the conditions set forth in Fed. R. App. P.

4(a)(6) were not satisfied, in that no motion was filed, the

district court made no finding as to prejudice, and the court’s

order was entered beyond the 180-day time period. In addition, the

notice of appeal itself was not filed within fourteen days of the

order, as the rule requires.

            Thus, the district court lacked jurisdiction to reopen

the appeal period and the appeal must be dismissed for lack of

jurisdiction. We deny Davis’s motion to amend issues on appeal. We


                                    - 2 -
dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         DISMISSED




                              - 3 -